DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.
 	Response to Amendment
	This is in response to the amendments filed on 7/12/22. Claims 11 and 18 have been amended. Claims 11 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 – 13 and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (U.S. 2006/0135264) in view of Stafford et al. (U.S. 2019/0091572). 	 
Regarding claims 11, 15, 17, and 18, Shaw discloses a data generation device, (“Communications network 160 may be a LAN, WAN, intranet or the Internet, or a combination of any of these that facilitates communication among a number of computing devices 10a-10e”, par. 0025 and fig. 1), comprising a reception unit that receives an operation request with to an application from a plurality of application execution devices executing the application, (“The service 150 collects User Profiles, aggregates, processes information supplied by other services 158, and fulfills real-time client requests for retrieving User Profile-related services”, par. 0044), each operated by a human user, (fig. 4), a generation unit that generates application operation data including operation input data with respect to the application and time data for applying the operation input data to the application, (“the technical field is directed to a method of socially matching users who want to play a common game application”, par. 0002), a transmission unit that transmits the application operation data to the plurality of application execution devices, (“facilitates communication among a number of computing devices 10a-10e”, par. 0025 and fig. 1), wherein in a case where the operation request is received from at least one of the plurality of application execution devices, the generation unit generates the application operation data on the basis of the operation request, (“fulfills real-time client requests for retrieving User Profile-related services”, par. 0044). 
Shaw is silent on the issue of including application execution devices that do not provide operation requests. In a related art, Stafford discloses a data generation device, (“The method includes receiving information related to the gaming application from a gaming console supporting the game play”, par. 0008), wherein Stafford further discloses a transmission unit that transmits application operation data to a plurality of application execution devices, including one or more application execution devices which did not provide the operation request, (“The AI model is implemented through an autonomous personal companion that is mobile. The AI can be configured to be aware of and exchange data with other digital assets operating under different proprietary platforms. The AI can be integrated within the mobile platform to move autonomously through an environment to best receive data, collect data, sense the environment, deliver data, to best sense and/or map the environment”, par. 0034), wherein the Examiner views the autonomous operations equivalent to an application execution operation that did not provide the operation request. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Stafford into the art disclosed by Shaw in order to meet the need to improve upon data generation devices by increasing the intelligence, awareness, assistance, interaction, personality, and movement of said devices, as disclosed by Stafford, (par. 0003). 
Regarding claims 12 and 13, Shaw discloses wherein a target that is capable of being operated by a first application execution device of the plurality of application execution devices is different from a target that is capable of being operated by a second application execution device of the plurality of application execution devices, (“in the game community, while playing a game, the gamer can see the community of others who play the specific game, the leaderboards for that game, and his personal achievements in that game”, par. 0004). 
Regarding claim 16, Shaw discloses wherein an execution result of the application includes a moving image, and the transmission unit and the reception unit perform transmission and reception of data relevant to execution of the application, excluding the operation request and the application operation data, within a scene switching time between frames configuring each scene in the moving image included in the execution result of the application, (“The service 150 collects User Profiles, aggregates, processes information supplied by other services 158, and fulfills real-time client requests for retrieving User Profile-related services”, par. 0044).
Regarding claim 19, Shaw discloses a storage unit configured to store the application operation data as applied to the application, wherein the storage unit is configured to reproduce an identical application comprising the stored application operation data, (“System memory 143 is provided to store application data that is loaded during the boot process”, par. 0030). 
Regarding claim 20, Shaw discloses wherein the application is actively operated by a user sending the operation request using the application execution device associated with the user, (“Using the console 100, the user may interact with a guide 156. The guide 156 provides an interface where the user may navigate to, and enter, various online areas and options provided by the service”, par. 0045).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (U.S. 2006/0135264) as applied to claim 11 above, and further in view of Douceur et al. (U.S. 2009/0203449). 
Regarding claim 14, Shaw is silent on the issue of disclosing a random number seed. In a related art, Douceur discloses a networked gaming system that discloses a random number seed, (“the seed for the random-number generator can be selected by the server 202 and sent with the glimpse 416 to clients 206”, par. 0054). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to combine the random number seed of Douceur into the art disclosed by Shaw in order to provide a system that is tolerant of latency between server and clients and also to enable rapid handoff, preemptive migration, and replication of the client-side AI to address problems of client failure and client tampering, as disclosed by Douceur, (par. 0009). 
	 
	Response to Arguments
	Applicant's arguments filed on 7/12/22 have been fully considered but they are not persuasive. Regarding claims 11 – 20, Applicants argues that Shaw “fails to teach or suggest Applicant’s claimed application operation data including time data indicating a time for applying the operation input data”. The Applicants further argue that Shaw’s teaching of user’s time online is wholly different from time data generated with an operation request. In response to this, the Examiner will elaborate with Shaw’s teaching of time online. Shaw does teach user’s time online, however, Shaw further teaches that a user’s time online includes a profile summary that information regarding number of games played, time played, while Shaw also teaches a game achievements section includes recent titles, experience points (gamer Cred), time played, game-specific stats and achievements, etc. The activity section includes Gamer Cred earned, sessions played, total time played, active days on the service, etc., (par. 0058), wherein the Examiner views games played along with time played as being equivalent to the argued limitation of indicating a time for applying operation input data, wherein a game being played by a user obviously requires input, and the time played being equivalent to indicating a time with respect to said input data. 
Applicants further argue that the “Shaw and Stafford references fail to teach or disclose the claimed operation requests, application input data including time and the operation input generated on the basis of the operation requests and time data indicating a time for applying operation input data”. The Examiner respectfully disagrees. First the argument with respect to indicating a time for applying operation input data has been addressed above. In response to the arguments regarding the operation requests and application, the Examiner views these limitations simply as a user interacting with the data generation device using a user interface. Shaw discloses that the application may present a graphical user interface that provides a consistent user experience when navigating to different media types available on the multimedia console 100. In operation, applications and/or other media contained within the media drive 144 may be launched or played from the media drive 144 to provide additional functionalities to the multimedia console, (par. 0034). An example of this is shown in fig. 13, wherein Shaw discloses that user would be presented with a screen 1322 containing a variety of session that matched. After the user selects one of the sessions, he would go to lobby 1324 and wait for the game session to be started, (par. 0084), wherein the Examiner views this as being equivalent to claimed limitation of application input data the operation input generated on the basis of the operation requests. Therefore, the Examiner maintains that the cited art references render the present invention obvious as claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715